Opinión disidente del
Juez Presidente Señor Trías Monge,
a la que se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 17 de octubre de 1980
Los casos de autos requieren que expongamos el signifi-cado y alcance de las disposiciones de la Constitución de Puerto Rico encaminadas a garantizar la pureza del proceso eleccionario en Puerto Rico. La integridad y valía del dere-cho al voto, base de la democracia, ocupan el centro de esta controversia.
Bajo mandato de ley no podemos negarnos a resolver las cuestiones planteadas, mas nos preocupa la inhabilidad cre-ciente de nuestras instituciones para zanjar estas disputas de alto voltaje emocional fuera de los tribunales. A los tribuna-les no les es dado rehuir sus responsabilidades en estas causas *265de delicadeza extrema, pero el país debe evitar en lo posible exponer su judicatura a los azares de la contienda politicopar-tidista. La judicatura es el freno de otros poderes, el escudo de los oprimidos, los heterodoxos y los disidentes. Cuando se ataca a la magistratura desde barricadas partidistas, se ataca el corazón mismo del sistema que garantiza la supremacía de la ley y del estado de derecho. En consecuencia, es con pesa-dumbre que procedemos al cumplimiento de nuestra obligación en estos casos.
Lo que se plantea aquí es la validez, dentro de las circuns-tancias actuales, del método especial de votación prescrito hace poco más de un mes por la Ley Núm. 3 de 8 de setiembre de lOSO.(1) Este estatuto enmienda sustancialmente el pro-*266cedimiento de votación establecido por la Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. see. 3001 y ss.). Esta última ley intentó reimplantar en Puerto Rico el sistema de votación en colegio abierto. 16 L.P.R.A. see. 3229. Todo elector debería solicitar y obtener una tarjeta de identificación, con su fotografía y ciertos datos incluidos en ella, como con-dición para el ejercicio de su derecho al voto. 16 L.P.R.A. sees. 3059 y 3229. Los colegios permanecerían abiertos entre las 9:00 a.m. y las 3:00 p.m. del día de la elección. 16 L.P.R.A. sees. 3229 y 3237.
En los dos años y más de nueve meses siguientes a la Ley Electoral de Puerto Rico de 1977 no fue posible completar el establecimiento del sistema de colegio abierto. El Registro Electoral consta actualmente de 2,070,049 electores. De éstos, se han retratado tan solo 1,518,313, lo que arroja un saldo de 551,736 electores sin retratar. Para el 22 de agosto de 1980, además, no se habían entregado 336,133 tarjetas de identifi-cación ni quedaba tiempo para fotografiar y dotar de tarjetas a las 31,069 personas inscritas el 14 de setiembre de 1980.
Ante estas serias dificultades en la implantación del cole-gio abierto, la Comisión Estatal de Elecciones solicitó el ase-soramiento de cuatro ex-magistrados de este Tribunal, los *267señores Jorge Luis Córdova Díaz, Héctor Martínez Muñoz, Lino J. Saldaña y Raúl Serrano Geyls, sobre los problemas constitucionales que presentaba la situación y las alterna-tivas disponibles. Los señores ex-jueces llegaron a las con-clusiones siguientes:
1) Nos parece indispensable cambiar el sistema vigente de votación en colegios abiertos mediante tarjeta de identificación electoral ....
2) El sistema de votación que combina el colegio abierto con el colegio cerrado (abierto por la mañana para los electores que tengan tarjeta de identificación electoral y cerrado por la tarde para los que no la tengan) no contiene a nuestro juicio garan-tías adecuadas contra el fraude ....
3) En las circunstancias actuales el sistema de votación en colegios cerrados es el único que resulta compatible con la garan-tía constitucional del voto igual. No obstante, es imposible usar en las próximas elecciones el sistema tradicional de una sola vo-tación en colegios cerrados. No existen hoy día, según nos in-forma la Comisión Electoral, locales y otras facilidades electo-rales suficientes para usar ese sistema tradicional de votación en las elecciones del 4 de noviembre. Por tanto, para obviar ese obstáculo, creemos que se justifica usar en las próximas elecciones el sistema de votación en colegios cerrados, clasificando a los electores por sexo, en forma tal que todos los electores del sexo femenino voten por la mañana y todos los electores del sexo mas-culino voten por la tarde. La clasificación por sexo que dicho sis-tema de votación establecería no viola la igual protección de las leyes. Tampoco está prohibida por otras disposiciones de nuestras Constitución.
La opinión de los ex-jueces se rindió el 13 de agosto de 1980. Para esa fecha ya se había presentado el proyecto de ley que habría de convertirse en la Ley Núm. 3 de 8 de setiem-bre de 1980, antes citada, la cual ordena el sistema de colegio combinado que aquí se impugna. Tal proyecto fue objeto de análisis por los referidos juristas y fue rechazado en la se-gunda conclusión que acabamos de transcribir.
*268La Comisión Estatal de Elecciones desatendió las reco-mendaciones de los juristas escogidos por ella. Los tres Comi-sionados que representan a los partidos de minoría votaron a favor del informe de los ex-magistrados, pero el Comisio-nado designado a petición del partido de la mayoría votó en contra. En tales circunstancias, la Ley Electoral dispone que lo que resuelva el Administrador General de Elecciones, nom-brado por el Gobernador con el consejo y consentimiento de una mayoría de los miembros que componen cada cámara de la Asamblea Legislativa, constituirá, aunque esté en minoría, el acuerdo de la Comisión. 16 L.P.R.A. sec. 3014(e). El Ad-ministrador General de Elecciones, señor Gerineldo Barreto Pérez, votó en contra de la mayoría de la Comisión, en contra de la opinión de los ex-jueces y a favor del punto de vista expresado por el representante del Partido Nuevo Progresista.
Con la oposición nuevamente de los tres representantes de los partidos minoritarios, el Comisionado restante y el señor Barreto Pérez decidieron entonces efectuar otra consulta, esta vez a la Junta Revisora Electoral. La Junta, nombrada en igual forma que el Administrador, opinó el 22 de agosto, contrario a los ex-jueces, que el proyecto de ley que creaba el colegio combinado “establece un sistema de votación válido que evita el fraude electoral y establece las garantías ade-cuadas para el ejercicio de la franquicia electoral”.
El 8 de setiembre de 1980, con el voto en contra de la minoría, se aprobó la ley que requiere la utilización del cole-gio combinado en las próximas elecciones. Los pleitos que nos ocupan se instaron de inmediato.
La cuestión central que estos casos plantean es si la Ley Núm. 3 de 8 de setiembre de 1980 cumple cabalmente el man-dato que imponen la See. 2 del Art. II y otras disposiciones de la Constitución del Estado Libre Asociado sobre el grado de garantía que debe ofrecerse al país para asegurarle y mantener su fe en la pureza del proceso electoral. El verda-dero significado de estas disposiciones, la determinación del *269criterio que establecen para medir la cantidad de fraude electoral tolerable en esta sociedad, si alguna, o de dudas sobre la limpieza de los procedimientos electorales, son in-terrogantes que pueden examinarse únicamente en el con-texto histórico que las produce. Es ineludible, en consecuen-cia, que analicemos las circunstancias que provocaron la aprobación de las disposiciones constitucionales, a cuya luz hay que enjuiciar la Ley Núm. 3 de 8 de setiembre de 1980. Antes de proceder a este análisis, exploremos, no obstante, varias cuestiones preliminares planteadas.
1. El carácter justiciable de la controversia.
Las cuestiones que plantean estos casos son de naturaleza claramente justiciable. Santa Aponte v. Secretario del Senado, 105 D.P.R. 750, 759-762 (1977); Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980). Lo que se requiere de este Tribunal en el caso de autos es resolver si la Ley Núm. 3 de 8 de setiembre de 1980 cumple o no, en su aplicación al mo-mento actual, con el mandato de la See. 2 del Art. II y otras disposiciones en la Constitución del Estado Libre Asociado de Puerto Rico. Tal función es eminentemente judicial. Santa Aponte, supra, 759. Según se expresa en Baker v. Carr, 369 U.S. 186, 209 (1962):
. . . [E]l mero hecho de que el pleito busca la protección de un derecho político no quiere decir que el mismo presenta una cuestión política.
Véase: Comment, State Candidacy: Requirements, Rights and Remedies, 116 U. Pa. L. Rev. 347, 350 (1967), inter alia.

2. La facultad para entender en alegadas violaciones al proceso electoral antes de efectuarse una elección.

La See. 2 del Art. II de la Constitución del Estado Libre Asociado, al requerir que las leyes garanticen la pureza del proceso electoral, no condiciona este mandato a que se pueda constatar su cumplimiento tan solo después de las elecciones. *270El historial de esta sección, del preámbulo, de la Sec. 1 del Art. I y de la Sec. 1 del Art. II no sostienen interpretación tan peregrina. Recuérdese también que para la época en que se redacta la Constitución del Estado Libre Asociado existía jurisprudencia de este Tribunal que permitía su intervención para impedir que una ley de la Asamblea Legislativa anulase el derecho al voto de determinados electores. Martínez Nadal v. Saldaña, 33 D.P.R. 721 (1924).
La jurisprudencia y la doctrina sobre este particular en Estados Unidos, aunque tan solo de naturaleza persuasiva, establecen con entera claridad el derecho a impugnar las leyes electorales antes de las elecciones, inscripciones o pri-marias. K. Starr, Federal Judicial Invalidation as a Remedy for Irregularities in State Elections, 49 N.Y.U.L. Rev. 1092, 1097 et seq. (1974); Comment, State Candidacy: Requirements, Rights and Remedies, supra, pág. 352 et seq.; Gray v. Sanders, 372 U.S. 368 (1962); Reynolds v. Sims, 377 U.S. 533 (1964); Louisiana v. United States, 380 U.S. 145 (1965); Ely v. Klahr, 403 U.S. 108 (1971); Ellis v. Mayor and City Council of Baltimore, 352 F.2d 123 (4th Cir. 1965); Hamer v. Campbell, 358 F.2d 215 (5th Cir. 1966); Michaelson ex rel. Lewis v. Booth, 437 F.Supp. 439 (D.R.I. 1977), inter alia. Del historial de las disposiciones constitucionales que a con-tinuación relatamos se desprende igualmente la facultad para entender en alegadas violaciones al proceso electoral antes de efectuarse una elección.
3. El trasfondo histórico.
La experiencia del pueblo de Puerto Rico en el ejercicio de la franquicia electoral ha sido corta y mayormente aciaga. Desde 1493 hasta la convocatoria a Cortes de 1810 no se celebraron elecciones en el país, (2) excepto las convocadas esporádicamente para la selección, con grandes cortapisas, de los regidores y alcaldes ordinarios. Las primeras elecciones *271por voto directo tuvieron lugar el 30 de mayo de 1869. El primer partido político no se constituyó formalmente hasta un año más tarde. F. M. Quiñones, Historia de los Partidos Reformista y Conservador, Madrid, Imp. de J. F. Morete, 1889, passim. J. M. de Labra, América y las Constituciones Españolas de 1812, Madrid, Tip. Sindicato de Publicidad, 1914.
La votación de 1810 y las que ocurrieron bajo la Consti-tución de Cádiz de 1812 fueron de tipo indirecto, de tres grados. Para su descripción, véase: L. Cruz Monclova, Histo-ria de Puerto Rico, Río Piedras, Ed. Universitaria, 1958, T. I, pág. 31, y los capítulos primero a quinto del título tercero, y el primero y segundo del título sexto de la Constitución gadi-tana. E. Tierno Galván, Leyes Políticas Españolas Funda-mentales (1808-1986), Madrid, Ed. Tecnos, 1968, pág. 26 y ss. La picaresca electoral, según la frase de Sánchez Agesta, tanto en la forma de fraude privado como de actuación por parte del gobierno, le restó seriedad al proceso eleccionario de esa época. L. Sánchez Agesta, Historia del Constitucionalismo Español, 2da ed., Madrid, Instituto de Estudios Políticos, 1964, págs. 163-173, 443-447.
Nuestros primeros partidos políticos nacieron también en momento de gran corrupción electoral. Sobre el período cons-titucional septembrino ha escrito Carro Martínez:
El régimen representativo andaba a la deriva; la indiferen-cia política que en el pueblo español creaban las irregularidades electorales le mantenía apartado de las urnas. Los sufragios eran unas veces, las más, un mandato de los Gobernadores civiles, de los Comités y de los caciques de los pueblos.
A. Carro Martínez, La Constitución Española de 1869, Madrid, Ed. Cultura Hispánica, 1952, pág. 29. Carro Martínez hace, más adelante, op. cit, pág. 110, comentarios que apli-caban tanto a la España como al Puerto Rico de la época:
Tanto los gobernadores como los gobernados faltaban a sus de-beres. Las faltas de autoridad hacían nacer sufragios inexisten-*272tes en favor del Gobierno; las faltas del pueblo incrementaban por lo general los votos republicanos. La cosa se explica con facilidad; da la casualidad que en las provincias donde el Gober-nador Civil era progresista, las elecciones eran de color progre-sista; donde el Gobernador era unionista, triunfaban los unionis-tas, y casi siempre resultó que las elecciones eran el vivo retrato de las ideas del Gobernador.
La participación puertorriqueña en las elecciones era escasa. De una población de 650,000 habitantes participaron 4,000 electores en los comicios de 1869, número que se elevó en 1871 a 15,851. L. Cruz Monclova, op. cit, T. II, Ira parte, págs. 19, 167. En 1876, no obstante, en los tiempos aún más dificultosos de la Restauración, la cifra descendió a 1,900. J. M. de Labra, op. cit., pág. 12. Bajo la Constitución de 1876 las Cortes no eran verdaderamente representativas, ya que el gobierno influía decisivamente en su composición. Los ayun-tamientos y las diputaciones provinciales eran también for-mas vacías, pues los gobernadores regían sus actuaciones. J. Costa y Martínez, Crisis Política de España, 3ra ed., Madrid, 1914, y del mismo autor, Oligarquía y Caciquismo como la Forma Actual de Gobierno en España, Madrid, Imp. de los Hijos de M. G. Hernández, 1902.
Las primeras elecciones locales en 1869 se celebraron con-forme a las disposiciones del Real Decreto de 14 de diciembre de 1868, 100 Colección Legislativa de España 925, basado en el Real Decreto, luego ley, de 9 de noviembre de 1868, 100 Colección Legislativa de España 578, aplicable propiamente a España. Esta legislación imponía el uso del sistema de'co-legio abierto, entre 9:00 a.m. y 3:00 p.m. El Real Decreto de 1 de abril de 1871, 106 Colección Legislativa de España 633, dispuso para la celebración en Puerto Rico de las elecciones del 20 de junio y días siguientes de 1871. Éstas debían veri-ficarse de acuerdo con la referida ley de 14 de diciembre de 1868, por lo que también se utilizó el colegio abierto.
Nuestros primeros partidos vivieron una vida azarosa. Hubo persecución sistemática de los partidos liberales, con el *273consiguiente efecto deplorable en el clima electoral. El Par-tido Liberal Reformista dejó prácticamente de existir en los años de 1874 a 1881. Intentó rehabilitarse en 1883, pero pronto expiró. J. de Celis Aguilera, Mi Grano de Arena, San Juan, Imp. de Acosta, 1886, págs. III, 97 y ss.; J. G. Gómez y A. Sendras y Burín, Isla de Puerto Rico, Madrid, Imp. de Gil y Navarro, 1891, págs. 75, 136; J. A. Gautier Dapena, Trayectoria del Pensamiento Liberal Puertorriqueño en el Siglo XIX, San Juan, Instituto de Cultura Puertorriqueña, 1963, pág. 91.
Su sucesor, el Partido Autonomista, organizado en 1887, fue combatido desde el comienzo. J. M. de Labra, La Cuestión Colonial, Madrid, Tip. de Gregorio Estrada, 1898, pág. 29; P. Barbosa del Rosario, La Comisión Autonomista de 1896, San Juan, Imp. Venezuela, 1957, págs. 73, 111, 128; L. Cruz Monclova, Historia de Puerto Rico, Río Piedras, Ed. Univer-sitaria, 1962, T. III, 2da parte, pág. 264. A partir del triunfo del Partido Autonomista, capitaneado por Baldorioty de Castro, en las elecciones de marzo de 1887, se desató la era temi-ble de los compontes. A. S. de Pedreira, El Año Terrible del 87, San Juan, Biblioteca de Autores Puertorriqueños, 1948. El partido acudió usualmente a la abstención electoral a par-tir de 1891. P. Barbosa del Rosario, De Baldorioty a Barbosa, San Juan, Imp. Venezuela, 1957, pág. 245 et seq.
Al finalizar el período de gobierno español, en Puerto Rico continuaba el sistema de colegio abierto. Véanse el Real De-creto de 31 de diciembre de 1896 y el de 25 de noviembre de 1897, el último de los cuales adaptó a Cuba y Puerto Rico la Ley Electoral Española de 26 de junio de 1890. 3 Laws, Ordinances, Decrees and Military Orders, Washington, Government Printing Office, 1909, pág. 1795 y ss. Esta legislación incluía fuertes penalidades y otras supuestas garantías contra el fraude electoral. Aun así continuó la inconformidad general con las prácticas electorales. L. Cruz Monclova, Luis *274Muñoz Rivera, San Juan, Instituto de Cultura Puertorri-queña, 1959, pág. 638 y ss.
Durante el período de gobernación militar se celebraron las llamadas elecciones de los cien días. Preocupado por los hábitos electorales prevalecientes, el General George W. Davis eliminó el sufragio universal varonil vigente y permitió que votasen tan solo los contribuyentes de récord o los que su-piesen leer y escribir, si hubiesen residido en Puerto Rico los dos años precedentes a su inscripción. O.G. 145 de 21 de septiembre de 1899. Aun así la campaña fue violenta. Luis Muñoz Rivera describió estas elecciones como las más difí-ciles, “cien batallas campales” de salvajes tumultos y choques cruentos. Obras Completas de Luis Muñoz Rivera (1890-1900), Madrid, Ed. Puerto Rico, 1925, pág. 256.
Ante esta situación tampoco se consagró directamente el sufragio universal varonil en la Ley Foraker. El Secretario de la Guerra, Elihu Root, entre otros, se oponía a su conce-sión. L. J. Gould, La Ley Foraker: Raíces de la Política Colonial de Estados Unidos, Río Piedras, Ed. U.P.R., 1969, pág. 72. El Art. 29 de la Ley Foraker, 31 Stat. 82 (1900), mantuvo en vigor las leyes españolas y las órdenes militares existentes, sujeto a las condiciones que fijase el Consejo Eje-cutivo para las primeras elecciones y a las que estableciese para el futuro la Asamblea Legislativa.
El 1 de marzo de 1902 se aprobó una Ley Electoral que continuó el colegio abierto en Puerto Rico. Estatutos Revi-sados de 1902, págs. 115, 123. Ningún esfuerzo legislativo para lograr elecciones pacíficas, limpias y libres tenía éxito. El doctor Fernós Isern escribió lo siguiente sobre esta pri-mera época:
La Isla llegó a estar al borde de la guerra civil. En San Juan, el periódico Diario de Puerto Rico de Muñoz Rivera fue asaltado y su planta destruida. En San Lorenzo se libró un combate a la entrada del pueblo cuando la Policía trabó lucha con un grupo de campesinos que acompañaban un entierro, se alegó que venían a atacar la población. Los campesinos eran Federales. En Yabu-*275coa, en Cayey, ocurrieron balaceras frecuentes. Se hacían arres-tos viciosos para humillar personas honorables. Se llamó a esta época de “las turbas”. A. Fernós Isern, Estado Libre Asociado, Puerto Rico, Ed. U.P.R., 1974, pág. 15.
Las turbas golpearon a los seguidores del partido minori-tario de entonces y destruyeron la imprenta del periódico de don Luis Muñoz Rivera. Como resultado, se procesó al propio Muñoz Rivera por el delito, según denunció él, “de defender su domicilio”. L. Muñoz Rivera, Campañas Políticas, Madrid, Ed. Puerto Rico, 1925, Vol. II de las Obras Completas, pág. 10.
Varios gobernadores, entre ellos Hunt en 1904, Winthrop en 1905 y 1906, Post en 1908, Colton en 1911 y Yager en 1915 y 1916, criticaron acerbamente el sistema electoral del país y recomendaron su reforma. N. Rigual, Reseña de los Mensajes de los Gobernadores de Puerto Rico (1900-1930), 1966, págs. 39, 48, 61, 73, 137,144-45.
En 1906 se aprobó una nueva Ley Electoral, Leyes de P.R., 1906, pág. 33 y ss., y otra en 1919, Ley Núm. 79 de 25 de junio de 1919, sin que estas leyes y sus enmiendas hiciesen mella significativa en las prácticas censuradas. Sobre las elecciones de 1924 ha escrito Henry Wells, La Modernización de Puerto Rico, trad, de P. G. Salazar, Puerto Rico, Ed. Uni-versitaria, 1972:
La elección fue, sin embargo, tan irregular que los resultados oficiales posiblemente hayan exagerado la fuerza de los vence-dores. Como los unionistas y los republicanos de Tous Soto ha-bían heredado un control completo de la maquinaria electoral, inclusive un monopolio de los oficiales de mesa y observadores, no vacilaron en cometer fraude en muchos distritos. La compra de votos y la intimidación de los electores llegó a extremos nunca vistos. Pág. 110.
Véanse también, sobre la corrupción en esta y otras elecciones hasta los años cuarenta: B. Pagán, Historia de los Partidos Políticos Puertorriqueños, 1959, Vol. I, págs. 244-47; G. K. Lewis, Puerto Rico, Libertad y Poder en el Caribe, Río Pie-*276dras, Ed. Edil, 1969, págs. 195, 199; E. P. Hanson, Transformation: The Story of Modern Puerto Rico, New York, Simon and Schuster, 1955, págs. 39, 45-46, 173, 180, 185.
Para 1929 el fraude estaba tan arraigado, conforme a observadores de la época, que el sistema electoral del país continuaba en descrédito. E. Ramírez Brau, Mancha Roja o historia breve de un elector que no se manchó, Ponce, Ed. El Día, 1929, págs. 9, 16. En 1936 se llegó hasta el patrocinio de un concurso para premiar los mejores relatos de violacio-nes a la leyes electorales. D. Targa, El Modus Operandi de las Artes Electorales en Puerto Rico, San Juan, Imp. Puerto Rico, Inc., 1940, pág. 8 y ss. Targa describe ampliamente las técnicas de la compraventa del voto, el acorralamiento de electores para provocar su abstención, los tiroteos y otros medios prevalecientes entonces para corromper el proceso electoral. Véase también: T. Mathews, Puerto Rican Politics and the New Deal, Gainsville, Fla., U. of Fla. Press, 1960, págs. 263, 301-02. Las listas electorales estaban plagadas de errores. De acuerdo con un censo de la P.R.R.A., “de 852,832 personas mayores de veintiún años en la isla, 852,904 [sic\ son votantes inscritos”. El fraude más obvio fue en la munici-palidad de Coamo, donde el censo encontró 9,775 habitantes mayores de veintiún años. Los electores inscritos en esta municipalidad eran la bagatela de 14,144 ó, en términos de porcentaje, 144 por ciento de los habitantes eran electores inscritos en Coamo. Mathews, ibid., pág. 263. Véase, además: Congressional Record, Senado, Vol. 80, parte 6, págs. 5,923-5,927.
La Ley Núm. 3 de 29 de junio de 1936, que enmendó la de 1919, cambió el sistema de colegio abierto por el de colegio cerrado “para evitar el voto repetido que dio en el pasado motivo para fraude”. B. Pagán, op. cih, T. II, pág. 114. No fue hasta los años cuarenta que rindió fruto esta legislación después de la intensa campaña educativa librada por el par-*277tido que advendría al poder a comienzos de la década. C. Ramos de Santiago, Gobierno de Puerto Rico, Puerto Rico, Ed. U.P.R., 1970, pág. 94 y n. 148; H. Wells, op. cit., págs. 284-85. Contribuyó a este resultado la creación de un importante uso constitucional: a partir de 1940, hasta 1974, los cambios que sufrieron las legislaciones de 1919 y años subsiguientes se efectuaron tan solo con el pleno consentimiento de los par-tidos políticos representados en la Asamblea Legislativa. E. P. Hanson, op. cit., pág. 184.
Este es el historial que tuvo ante sí la Asamblea Constitu-yente. La honestidad y la paz entonces reinantes estaban en su infancia. Apenas contaban doce años de edad. Tras ellas se alzaba la larga y tétrica experiencia que hemos reseñado. De este trasfondo nacen, y a su luz debemos interpretar, el Preámbulo, la Sec. 1 del Art. I y las Secs. 1 y 2 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico.
4. La Asamblea Constituyente y el sufragio.
La See. 2 del Art. II de la Constitución del Estado Libre Asociado, que entró en vigor el 25 de julio de 1952, dispone:
Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y prote-gerán al ciudadano contra toda coacción en el ejercicio de la pre-rrogativa electoral.
La Sec. 1 del Art. I provee, en parte:
Se constituye el Estado Libre Asociado de Puerto Rico. Su poder político emana del pueblo y se ejercerá con arreglo a su voluntad . . . . (3)
*278Estas disposiciones derivan del Art. 21 de la Declaración Universal de los Derechos del Hombre, U. N. Doc. E/CN. 4/95 (1948), que afirma:
1. Toda persona tiene derecho a participar en el gobierno de su país, directamente o por medio de representantes libremente escogidos.
2. Toda persona tiene el derecho de acceso, en condiciones de igualdad, a las funciones públicas de su país.
8. La voluntad del pueblo es la base de la autoridad del poder público; esta voluntad se expresará mediante elecciones autén-ticas que habrán de celebrarse periódicamente, por sufragio universal e igual y por voto secreto u otro procedimiento equivalente que garantice la libertad del voto.
La segunda oración del Art. I y la See. 2 del Art. II de la Constitución del Estado Libre Asociado representan una uni-dad, dividida a todas luces en dos porciones, para fines cos-méticos. Al proponerlas inicialmente, la Comisión sobre la Carta de Derechos no las separó. Diario de Sesiones de la Convención Constituyente de Puerto Rico, T. 4, pág. 2563. La Asamblea Constituyente no efectuó cambios sustantivos en la propuesta de la Comisión.
El historial de la Constitución revela cuán claro estaba el recuerdo de nuestro pasado y cuán vivo era el deseo de que las leyes garanticen en todo momento la pureza del proceso electoral, para asegurar que la libre voluntad del pueblo sea la fuente del poder público. Varios delegados denunciaron en el curso de los debates los graves defectos de que solía ado-lecer el proceso electoral en Puerto Rico. Véanse las mani-festaciones de los señores Reyes Delgado (Diario de Sesiones de la Convención Constituyente, T. 2, págs. 1398-99); Rivera Colón, ibid., pág. 1409, y Barrios, ibid., pág. 1428. La aporta-ción efectuada en aquella época por el colegio cerrado fue ob-jeto de alabanza. Véanse las manifestaciones del doctor Leopoldo Figueroa, por ejemplo. Diario de Sesiones de la Convención Constituyente, T. 2, pág. 1397. Los líderes del partido *279más fuerte de oposición representado en la Asamblea Constitu-yente desearon inicialmente ir más lejos. Los señores García Méndez, Ferré, Iriarte, Figueroa, González Blanes, Llobet, Parkhurst, Soto, Géigel, Veray Jr., García Delgado, Gelpí, Colón Castaño, Alemañy Silva y Ramos de Jesús suscribieron el 31 de octubre de 1951 la Proposición Núm. 299 para que la Constitución expresase lo siguiente:
La votación electoral solo se hará en colegios cerrados o en colegios de filas cerradas en aquellos sitios donde a juicio de la Junta Insular de Elecciones no se pudiere llevar a efecto la vota-ción por falta de local apropiado.
Los auspiciadores de esta medida aparentemente se conven-cieron de que su inclusión en la Constitución era innecesaria o no aconsejable, ya que no la suscitaron como enmienda a propuesta alguna en el curso de los debates. La simple pre-sentación de la Proposición Núm. 299, no obstante, recalca el interés de sus autores en mantener la confianza en el proceso electoral lograda a través de ese método. La falta de insis-tencia en ella permite deducir que lo concebido como verda-deramente esencial era el aseguramiento de elecciones lim-pias, más que la especificación en la nueva Carta de Gobierno del método para alcanzar tal objetivo. A tal fin debe recor-darse que las minorías estaban muy conscientes del uso cons-titucional a que nos hemos referido, sobre la manera de en-mendar la legislación electoral. El señor don Celestino Iriarte se refirió expresamente en los debates a cómo fue invitado, como presidente de partido, a discutir con don Luis Muñoz Marín a mediados de los años cuarenta la redacción de una nueva ley electoral. Al no lograrse un consenso, la legislación fue aplazada. 2 Diario de Sesiones de la Convención Constituyente, pág. 1421.
Lo acaecido con la Proposición Núm. 326 refuerza la con-clusión derivada del historial de la Proposición Núm. 299. Los señores Iriarte, Ferré, García Méndez y otros redactores *280de la 299 también patrocinaron la 326. La Sec. 15 de ésta disponía:
La Asamblea Legislativa aprobará leyes no inconsistentes con esta Constitución para la reglamentación y gobierno de las elecciones ... y garantizarán al pueblo la pureza del proceso electoral para impedir cualesquiera violaciones a su franquicia electoral.
Tampoco se insistió en esta propuesta. Es razonable suponer que las minorías en la Asamblea Constituyente, que favore-cieron la See. 2 del Art. II de la Constitución, quedaron satis-fechas de que el texto aprobado propendía adecuadamente a exigir que se garantizasen elecciones honestas y que las facul-tades concedidas a la Asamblea Legislativa por la See. 4 del Art. VI para disponer todo lo concerniente al proceso elec-cionario estaban naturalmente subordinadas a los principios consagrados en la See. 2 del Art. II.
5. Principios y criterios derivables de nuestra experiencia electoral pasada.
De lo anterior se desprenden las conclusiones siguientes:
Primera, hasta pocos años antes de la Asamblea Consti-tuyente de 1951-52, el pueblo de Puerto Rico sufrió experien-cias traumáticas en su vida política. Prevalecían la corrup-ción electoral, la coacción, la violencia, el cinismo hacia el derecho al voto, hacia los valores de la democracia y la digni-dad del ser humano.
Segunda, la Asamblea Constituyente quiso consagrar en la Constitución del Estado Libre Asociado de Puerto Rico los principios necesarios para impedir el retorno de esa pesa-dilla. Con tal propósito, declaró que la democracia es funda-mento de nuestro sistema de vida, que el poder político emana del pueblo, que la dignidad del ser humano es inviolable y que las leyes deberán garantizar la pureza del proceso electoral.
Tercera, la Asamblea Constituyente prefirió no consignar en la Constitución el método de votación a emplearse. Dejó el asunto en manos de la Asamblea Legislativa, mas sujeto *281a lo prescrito en la Sec. 1 del Art. I y las Secs. 1 y 2 del Art. II.
Cuarta, el método de votación que se decida utilizar en Puerto Rico en un momento dado no debe amenazar en modo significativo alguno la pureza electoral que hay que garanti-zarle al pueblo puertorriqueño o minar su fe en la limpieza de las elecciones y en la igualdad y valor del voto. La mayor parte de nuestra vida de pueblo se caracterizó precisamente por la ausencia de esa fe.
Quinta, para incurrir en violación de los principios cons-titucionales reseñados, no es necesario probar que el método de votación escogido provocará indefectiblemente fraude de tal proporción que el resultado de las elecciones será afectado o podrá afectarse. La See. 2 del Art. II es una medida cau-telar. Su clara intención es preventiva. ¿Cuántas elecciones generales se han anulado en Puerto Rico en nuestra larga his-toria de abierta corrupción electoral? Ninguna. Difícilmente puede imputársele a la Asamblea Constituyente el propósito de restringir la invocación de la See. 2 del Art. II al período post-eleccionario o imponer una carga de la prueba, tan one-rosa que torne en académico el precepto constitucional.
Sexta, por otro lado, tampoco podemos suponer que la intención de la Asamblea fue que una simple conjetura o es-peculación sobre posible daño al sistema bastase para activar la aplicación de la See. 2 del Art. II.
Séptima, estimamos que la clave de la See. 2 del Art. II y de otras disposiciones constitucionales mencionadas en el curso de esta opinión reside entre los extremos discutidos. Lo que la Constitución del Estado Libre Asociado prohíbe es que las leyes electorales den lugar, por ausencia de las garantías necesarias, al brote de temores fundados, dudas razonables o riesgo real de que la pureza del proceso eleccionario pueda afectarse sensiblemente. La Asamblea Constituyente quiso sostener y fortalecer la fe del pueblo puertorriqueño en el sistema democrático de vida, en la paz, libertad y limpieza *282de las elecciones. Quiso mantener el clima de seguridad, toda-vía frágil, en la igualdad del voto y en el principio de que el poder político emana del pueblo. Lo que turbe perceptible-mente esa fe y ese clima, choca también con los más caros principios de la Constitución.
Antes de aprobarse la Constitución del Estado Libre Aso-ciado, este Tribunal declaró en varias sentencias, aunque no en otras, que el derecho al voto era un mero privilegio. Pueblo v. Burgos, 30 D.P.R. 45 (1921); Morales y Benet v. Junta de Inscripciones, 33 D.P.R. 79, 93 (1924). Aun así, el Tribunal sostuvo que “una ley que obstaculice seriamente el derecho de los electores capacitados de Puerto Rico a emitir sus votos, sería anticonstitucional”. Martínez Nadal v. Saldaña, 33 D.P.R. 721, 726-27 (1924). Cuatro años más tarde, en un caso del mismo nombre, 38 D.P.R. 446, 453-54 (1928), se dijo:
Cuando se redacta una constitución concediendo el derecho a ejercer la franquicia electoral, el derecho de la Legislatura queda claramente limitado por esa constitución. .. . [S]i bien la Legis-latura puede reglamentar, no puede entorpecer u obstruir seria-mente la franquicia electoral.
A partir de la adopción de la Constitución del Estado Libre Asociado, la índole fundamental del derecho al voto fue naturalmente reconocida. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980). (4) En las circunstancias históricas des-critas y dado el hecho de que nuestra jurisprudencia anterior a la Constitución tampoco valió para detener el fraude preva-leciente, es entendible que la Asamblea Constituyente le re-conociese rango constitucional al derecho al voto e impusiese criterios severos para garantizar su valor.
6. La aplicación de las normas constitucionales a la legis-lación impugnada.
*283A la luz de las normas expuestas, examinemos las cir-cunstancias en que se desea utilizar el colegio combinado en las próximas elecciones generales. Del historial reseñado y del estudio del récord resaltan los hechos siguientes:
1. El colegio combinado representa un sistema de votación desconocido hasta ahora en Puerto Rico. La propuesta surgió hace pocas semanas, como resultado de la imposibilidad de implantar a tiempo el sistema de colegio abierto.
2. El colegio combinado carece de las garantías que ofre-cen el colegio abierto y el colegio cerrado, cuando se utiliza tan solo uno de estos dos sistemas. La tarjeta de identifica-ción electoral, con el retrato y la firma del elector, repre-senta la garantía máxima que brinda el colegio abierto contra el fraude. El comienzo de la votación a una misma hora en lugares no accesibles después de ese momento constituye la garantía primordial del colegio cerrado. Según determinó la ilustrada sala sentenciadora, “forzoso es concluir que el sis-tema de colegio combinado establecido por la Ley 3 es en teoría susceptible y vulnerable al fraude electoral, ya sea por medio del doble voto o por la suplantación de electores”.(5) (Determinación de Hecho número 17, pág. 22 de la Senten-cia.)
3. El posible uso del colegio combinado ha creado inquie-tud en sectores del país, tanto entre distinguidos estudiosos de nuestro sistema constitucional como entre todos los parti-dos políticos de oposición. Varios ex-jueces de este Tribunal, así como diversos profesores de derecho constitucional, en función de asesores oficiales de la Comisión Estatal de Elec-*284dones, han opinado que el colegio combinado no contiene ga-rantías adecuadas contra el fraude. Los tres partidos de oposición en Puerto Rico, que representan entre sí el 51.72% del total de votos emitidos para el cargo de Gobernador en las últimas elecciones generales, (6) han impugnado ante los tribunales el uso del colegio combinado en las circunstancias presentes.
4. El método utilizado para establecer, a cortísimo plazo de las elecciones, un sistema nuevo de votación, puede induda-blemente ahondar esa inquietud. En 1936, al ordenarse por primera vez el uso del colegio cerrado en Puerto Rico, se tuvo exquisito cuidado de que medida de tal trascendencia (el P. del S. 20) gozase del apoyo unánime de todos los partidos representados en la Asamblea Legislativa. Actas del Senado, sesión de 15 de abril de 1936, págs. 1125, 1211; Actas de la Cámara de Representantes, sesión de 15 de abril de 1936, págs. 1451, 1460. En el caso de la Ley Núm. 3 de 8 de setiem-bre de 1980 se rompió ese consenso.
5. El Registro del Cuerpo Electoral adolece de serias defi-ciencias. El Registro enumera en la actualidad a 2,070,049 electores. Según determinó el tribunal de instancia, “todavía hay en las listas un número considerable de posibles asientos duplicados y fallecidos”. (Sentencia, pág. 18.)
6. Un número indeterminado de personas posee dos tar-jetas de identificación electoral. Hay otros casos de personas que han recibido su tarjeta y se han fotografiado de nuevo.
7. Electores con derecho al voto han sido excluidos erró-neamente de las listas como fallecidos o duplicados.
8. Las listas contienen nombres de personas inexistentes.
9. El supuesto incremento de un 21.8% en la población electoral de 1980 no se justifica, a tenor con el crecimiento po-blacional del país.
*28510. De 1976 a 1980 fallecieron 94,773 personas mayores de dieciocho años. Esta cifra contrasta con el hecho de que solo se han excluido de las listas a 25,437 electores. (Deter-minación de Hecho número 13, pág. 16 de la Sentencia.)
11. Los electores que votan en colegio cerrado no tienen que presentar ninguna identificación. Su firma en la declara-ción jurada no puede ser confrontada con ninguna firma tomada previamente. Tampoco existe una garantía física de que no ha votado antes.
12. El problema de la identificación del elector se agrava con el alto índice de movilidad social y la manera de vivir en las ciudades, donde casi nadie se conoce. En los últimos dos años, 129,203 electores se transfirieron de un precinto a otro, lo que dificulta detectar el doble voto. (Sentencia, pág. 15.)
13. La supuesta garantía principal que suple la See. 9 de la Ley Núm. 3 de 8 de setiembre de 1980 para la utiliza-ción del colegio combinado es el requisito de que los electores firmen una declaración en la que hagan constar su nombre y apellidos y afirmen, so pena de perjurio, que no han votado en otro colegio electoral en las mismas elecciones. Esta “ga-rantía” es de antiquísimo cuño. La legislación electoral de 1 de marzo de 1902 utilizaba el método de la declaración ju-rada como parte del proceso de recusación. Estatutos Revi-sados de 1902, Elecciones, See. 32, págs. 135-37. En 1906 se facultó al recusador a arrestar en el mismo colegio, después de haber votado, al supuesto infractor y conducirlo ante un juez para enjuiciamiento por perjurio. Leyes de 1906, págs. 52-53. En la Sec. 71 de la Ley Núm. 79 de 25 de junio de 1919, se fue aún más lejos y se requirió que el elector impri-miese la huella de los dedos pulgares de sus dos manos en el reverso de la papeleta. El recuento histórico que hemos efec-tuado demuestra la ineficacia de estas garantías en nuestro medio. Continuó el fraude masivo.
14. La experiencia histórica revela, además, que el enjui-ciamiento de un número significativo de electores es imprac*286ticable. El Tribunal Electoral tardó, por ejemplo, dos semanas en examinar poco más de cincuenta recusaciones en el munici-pio de Orocovis. Sería prácticamente imposible pasar juicio sobre miles de votos recusados.
15. Los estatutos penales contra el fraude electoral han sido históricamente inefectivos en Puerto Rico como medida de prevención contra el fraude. El Código Penal de 1902 esta-blecía cuarenta y dos delitos electorales, sin contar los esta-blecidos por leyes especiales. Aun cuando, a diferencia del estatuto actual, se incluía en la declaración jurada el texto del delito de perjurio, no se detuvo el fraude ni se produjo el número de acusaciones esperadas. La experiencia en Estados Unidos ha sido análoga. En cuanto al fracaso del perjurio como elemento disuasivo en todo tipo de delito, véase: Note, A Reconsideration of the Sworn Testimony Requirement: Securing Truth in the Twentieth Century, 75 Mich. L. Rev. 1681 (1977).
Los hechos señalados proveen amplia base para concluir que en las circunstancias actuales existe un temor fundado, una duda razonable, un riesgo real de que pueda afectarse sensiblemente la pureza del proceso eleccionario en los próxi-mos comicios. En estos momentos el colegio combinado no ofrece las garantías requeridas por nuestro ordenamiento jurídico. Declararía inconstitucional, en consecuencia, la See. 9 de la Ley Núm. 3 de 8 de setiembre de 1980. También declararía inconstitucional, por las razones señaladas en la opinión del Juez Asociado Señor Negrón García, la exigencia de la tarjeta de identificación electoral a los funcionarios de colegio de los partidos políticos.
A tenor con lo expuesto, revocaría la sentencia apelada y ordenaría:
1. La parte apelada se abstendrá de poner en vigor el colegio combinado, según diseñado en la See. 9 de la Ley Núm. 3 de 8 de setiembre de 1980.
*2872. Las partes someterán a este foro, dentro del plazo im-prorrogable de tres días, un plan detallado para la celebra-ción de las elecciones generales el 4 de noviembre de 1980 con las garantías exigidas por la Constitución del Estado Libre Asociado, a tenor con los principios expuestos en esta opinión.
3. A fin de fortalecer la fe del país en sus procesos elec-torales, el plan deberá ser aceptable a todos los partidos repre-sentados en estos pleitos. De no lograrse la unanimidad re-querida en esta orden, las partes deberán someter dentro del mismo plazo sus diferentes propuestas y el Tribunal proveerá.
4. El Tribunal retiene su jurisdicción para emitir las providencias que estime pertinentes para la celebración de las próximas elecciones generales conforme los criterios aquí ex-presados.
—O—

 Véase particularmente la See. 9 de esta ley, la cual provee:
Sección 9. “Procedimiento especial de votación para la elección general del 4 de noviembre de 1980.
“Siguiendo el procedimiento que a continuación se expresa, tendrá derecho a votar en la elección general que se celebrará el 4 de noviembre de 1980 todo elector debidamente inscrito aun cuando no presente su tarjeta de identificación electoral.
“(a) Todo elector debidamente inscrito que al momento de votar no pueda presentar su tarjeta de identificación electoral deberá firmar bajo juramento una declaración jurada en la que se hará constar su nombre y apellidos, que es el elector que aparece inscrito, con indicación de la página y línea en la que aparece su nombre en la lista correspondiente al colegio en el cual ejerce su derecho al voto y las razones por las cuales necesita y desea votar sin tarjeta de identificación electoral y declarando que no ha votado en otro colegio electoral en esas elecciones. Si el elector no supiere firmar o no pudiere hacerlo por razón de algún impedimento físico, éste o la persona que lo haga a su ruego, marcará el formulario haciendo constar su nombre en letra de molde y su número de identificación electoral antes de firmar como testigo de la marca.
“La Comisión Estatal de Elecciones diseñará e imprimirá un formu-lario a estos efectos. El Administrador General de Elecciones enviará los referidos formularios a cada colegio electoral como parte del material electoral, conforme lo dispuesto en los Artículos 5.026 y 5.027 de la ‘Ley Electoral de Puerto Rico’.
“El juramento requerido deberá ser prestado ante la Junta de Colegio Electoral y los inspectores de ese colegio firmarán el formulario. Los ins-pectores de colegio quedan por la presente facultados para tomar dicho juramento.
“Si el elector se negare a prestar el juramento, el Director del Colegio de Votación deberá certificar tal hecho en cada caso bajo su firma, mar-*266cando la papeleta al dorso con la palabra ‘Recusada’, seguida de una breve anotación, también firmada por él, exponiendo el fundamento de la recusa-ción, el nombre del elector, su número de identificación electoral, el munici-pio o precinto y el número del Colegio de Votación, y dichos votos no se adjudicarán en el escrutinio del Colegio.
“Todo elector que firme bajo juramento la declaración antes men-cionada a sabiendas de que lo declarado es falso, incurrirá en el delito de perjurio y convicto que fuere, será sancionado con pena de reclusión por un término mínimo de un año y máximo de diez años.
“(b) Los colegios electorales estarán abiertos para recibir a los elec-tores a los efectos de votar, desde las nueve (9:00) de la mañana hasta las tres (3:00) de la tarde del día de votación. Ninguna persona podrá entrar al colegio después de las tres (3:00) de la tarde.
“Todo elector cuyo nombre hubiere sido incluido en la lista general de votantes y tuviere su tarjeta de identificación electoral, podrá votar en co-legio abierto en cualquier momento desde las nueve (9:00) de la mañana hasta las (3:00) de la tarde del día de votación.”


 Respecto al proceso electoral de los años 1809 a 1976, véase: F. Bayrón, Elecciones y Partidos Políticos de Puerto Rico, Mayagüez, P.R., Ed. Isla, 1977.


Las otras disposiciones de la Constitución del Estado Libre Aso-ciado relacionadas con las citadas en el texto son la declaración del Preám-bulo, para reconocer que “el sistema democrático es fundamental para la vida de la comunidad puertorriqueña”, habiendo de entenderse “por sistema democrático aquel donde la voluntad del pueblo es la fuente del poder público”, y la proclamación de la inviolabilidad del ser humano en la Sec. 1 del Art. II.


 El Tribunal Supremo de Estados Unidos ha proclamado el mismo principio respecto a la constitución norteamericana. Reynolds v. Sims, 377 U.S. 533, 555 (1964).


 La aplicación de un criterio legal inadecuado para la interpreta-ción de la See. 2 del Art. II de la Constitución en casos como el presente es lo que lleva al Tribunal Superior a una conclusión distinta de la que aquí se expone. Afirmó el Tribunal de instancia:
“Si bien el sistema es vulnerable o susceptible al fraude, no hay prueba alguna que nos mueva a concluir, aunque sea en base a inferencias razona-bles, que en las próximas elecciones habrá un fraude de tal naturaleza que pueda afectar el resultado de la elección.” (Sentencia, pág. 22.) Como hemos visto, el criterio empleado por el tribunal de instancia no es el correcto.


 Elecciones, 1976, Tribunal Electoral, San Juan, Coop, de Artes Gráficas R. Real, 1977, pág. 3.